DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the references in the same manner as the prior 102 rejection of record. Instead, Kawasaki is now combined with Watanabe in a 103 rejection, following newly amended language. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…flow of the air” or “…air related to pressure flows” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “…or air related to pressure flows,” making this portion of the limitation optional, then later recites “…the flow of the air.” It is unclear which air flow Applicant is referring to, whereas this limitation was not positively asserted before. As presented, these limitations are confusing and appears to lack sufficient antecedence basis. Dependent claims 2-6 and 14-18 are therefore rejected for at least the same reasons. Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe 2014/0231132 in view of Kawasaki 2008/0081679.
Regarding claim 1, Watanabe discloses an electronic device (Figs 2a-6b) comprising: a display (6 Fig 2a); an upper housing disposed on at least a portion of a periphery of the display (6 is disposed in upper housing/upper portion of 2 see Fig 2a); a lower housing coupled to the upper housing (lower housing/lower portion of 2, Fig 3a); at least one sensor (20): a sensor hole (4 Fig 3a) formed on at least part of the lower housing and functioning as a passage (Fig 3a), through which a signal related to an operation of the sensor is transmitted and received (30, 32 Fig 3a) or air related to pressure flows (or, as best understood by the examiner, air related pressure flows); and a sensor waterproof member (13 Fig 3a, 3b) configured to block the sensor hole and maintain the transmission and reception of the signal (see Figs 3a, 2b) and the flow of the air (as best understood by examiner, Watanabe teaches airflow that is configured to block airflow, being snuggly fit to prevent moisture ingress and therefore air, indirectly, Figs 3a, 4a).
Watanabe does not expressly teach a window waterproof member disposed between at least a portion of a periphery of the display and the upper housing and sealing an aperture between the upper housing and the display. 
Kawasaki however teaches a window waterproof member (4 Fig 2) disposed between at least a portion of a periphery of a display (3 including 31) and an upper housing (2) and sealing an aperture between the upper housing and the display (aperture between upper housing and display is sealed, see Fig 4 where portion 4 fills out).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Watanabe to include a window waterproof member disposed between at least a portion of a periphery of the display and the upper housing and sealing an aperture between the upper housing and the display, as taught by Kawaski, in order to control ingress of foreign contaminants or infiltration inside the electronic device which may be prevented by the window waterproof member, thereby enhancing protection of the internal components of the electronic device.

Allowable Subject Matter
Dependent claims 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (i.e., claim 1) and any intervening claims.  Applicant’s attention is also drawn to the above rejection to claim 1 under 35 U.S.C. 112.  

The following is a statement of reasons for the indication of allowable subject matter: the claims include the specific limitations provided;
14.  The electronic device of claim 1, further comprising: an air vent hole formed on one side of the lower housing and related to adjustment of an internal pressure of the electronic device; a bracket disposed inside the lower housing; and an air vent waterproof member configured to seal an aperture between one side of the bracket and one side of the lower housing having the air vent hole.
*Claims 15-16 depend, either directly or indirectly, from claim 14 and are therefore allowable for at least the same reasons.
17.  The electronic device of claim 1, wherein the window waterproof member includes: an inner core: and an outer sheath including an outer peripheral surface and an inner peripheral surface, wherein the outer peripheral surface of the outer sheath contacts at least part of the upper housing, and the inner peripheral surface of the outer sheath surrounds a side wall and a lower end of the inner core and the inner peripheral surface does not surround an upper end of the inner core, wherein the window waterproof member is disposed at a periphery of an external protective member of the display, and wherein the inner core minimizes torsion between the external protective member and the upper housing. *Claims 2-6 depend, either directly or indirectly, from claim 17 and are therefore allowable for at least the same reasons.
18. The electronic device of claim 1, wherein the sensor waterproof member includes: a bonding member surrounding at least a portion of a periphery of the sensor hole; a membrane configured to interrupt an opened area formed at a central portion of the bonding member; a sensor waterproof support facing the membrane while surrounding the sensor; and a sensor waterproof boss formed on the sensor waterproof support in a band shape and contacting at least part of the membrane.

Claims 9-10, 13 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the specific limitations of the claims 19 and 20 are not taught or adequately suggested in the prior art of record, claims 9-10 and 13 depend, either directly or indirectly, from claim 19 and 20 respectively, and are therefore allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 29, 2021